Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 30 recites that the filler is 20 to 50 phc of the material. This range is not disclosed by the original disclosure. It appears only a range of 5 to 50 phc is disclosed and the specification does not provide any information about optimizing/choosing a value within that range (5 to 50) for the percentage of filler in the material. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 13, 15, 23, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent 0 589 033 to Philip. Philip teaches a refrigerator appliance having at least one internal liner (see page 9, lines 7 and 8), in particular a cabinet liner or a door liner, defining an inner compartment (implicit); wherein the liner is made of a blend material comprising a mixture of a propylene-ethylene copolymer (see page 8, line 19, the ethylene-propylene rubber polymer described therein being a copolymer) and a polymer selected in the group consisting of PE (see page 8, line 19, "and high density polyethylene") and EVA (see page 7, lines 36 to 40). The blend material is a physical (implicit) mixture of said polymer and said propylene-ethylene copolymer. The polymer blended with the ethylene-propylene copolymer is a high density polyethylene (see page 8, line 19). The method (see page 6, line 47 to page 7, line 27) for manufacturing a liner, in particular a cabinet liner or a door liner, of a refrigerator appliance (see page 9, lines 7 and 8); the method comprising the steps of preparing (implicit) a blend material comprising a mixture of a propylene-ethylene copolymer (see page 8, line 19, the ethylene-propylene rubber polymer described therein being a copolymer) and a polymer selected in the group consisting of: PE (see page 8, line 19, "and high density polyethylene") and EVA (see page 7, lines 36 to 40);   extruding (see page 6, lines .   






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8, 10, 14, 17-22, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent 0 589 033 to Philip. Philip discloses every element as claimed and discussed above except the particular ratio or percentage of copolymers 

Response to Arguments
Applicant’s arguments filed 1/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner considers since Philip teaches in page 9 lines 1-5 that additives (opacifiers like Talc which is a lamellar mineral filler) can be in a range from .005 to about 5 percent of weight of the polymer. The use of the term “about” allows for the overlap of the ranges, i.e. a little over 5 percent is within the range of 5 to 50 parts per hundred. In response to applicant's argument that the Talc in Philip is for coloring and not strength, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637